Case 2:20-cr-00123-DWA Document 2 Filed 06/17/20 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GLERK U.S, CISTRICT COURT
— WEST. DIST. GF PENNSYLVANIA
UNITED STATES OF AMERICA

Vv. | | Criminal No. Ww ~/ 13

JAQUE DAVID

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady, ©
United ‘States Attorney for the Western District of Pennsylvania, and Christopher M. ‘Cook, |
Assistant United States Attorney for said District, and submits this Indictment Memorandum. to
the Court:
I. THE INDICTMENT
A federal grand | jury returned a one-count indictment against the above-named -
defendant for an alleged violation of federal law:

COUNT OFFENSE/DATE . TITLE/ SECTION

1 Possession of a Firearm and Ammunition by a 18-U.S.C. § 922(g)(1)
Convicted Felon.

On.or about August 16,2019. >
II. ELEMENTS OF THE OFFENSE
In order for the crime of possession of a firearm and ammunition by a convicted |
felon, in violation of 18 U.S.C. § 922(@\(1), to be established, the government must prove all of

the following essential elements beyond a reasonable doubt:
Case 2:20-cr-00123-DWA Document 2. Filed 06/17/20 Page 2of3 .

1. | JAQUE DAVID knowingly possessed the firearm and/or ammunition
described in Count One of the Indictment; |
2. At the time of the charged act, JAQUE DAVID had been convicted of a |
felony, that is, a crime punishable by imprisonment for a term exceeding one year;
3. At the time of the charged act, the defendant knew that he had been .
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one year;
and
4. “TAQUE DAVID’s possession. was in or affecting interstate or foreign
commerce. |

Third Circuit Model Criminal Jury Instruction 6.18.922G (modified). ©

“I. PENALTIES
As to Count 1: Possession of a Firearm and Ammunition by a Convicted Felon |

(18 U.S.C. § 922(g)(1)) the maximum penalty for individuals:

1. A term of imprisonment of not more than ten (10) years. However, if it is |
determined that the defendant has three previous convictions for a violent felony or a serious drug ,
offense, or both, then pursuant to 18 U.S.C. § 924(e), the term of imprisonment is not less than ©
fifteen (15) years to a maximum of life imprisonment. | | | |

2. A fine of not more than $250,000 (8US.C. § 3571(b)(3)).

3. A term of supervised release of three (3) years (or five (5) years if 18US.C. |

§ 924(e) applies) (18 U.S.C. § 3583).
Case 2:20-cr-00123-DWA Document 2_ Filed 06/17/20. Page 3 of 3

TV. MANDATORY SPECIAL ASSESSMENT

 

_A mandatory special assessment of $100.00 must be imposed upon conviction, -
pursuant to 18 U.S.C. § 3013.
| V. RESTITUTION
Not applicable in this case.
VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
| Respectfully submitted,

SCOTT W. BRADY
United States Attorney —

/s/Christopher M. Cook
CHRISTOPHER M.: COOK

Assistant U.S. Attorney
KS ID No. 23860
